Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-13 are presented for examination and allowed.
Allowable Subject matter
3.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having a 	memory drive device, comprising a voltage setting circuit coupled to the first switch, the voltage setting circuit providing a setting signal to turn on the first switch during a first period so as to generate a setting current flowing to the memory unit through the first switch; a bias control circuit coupled to the first switch and the memory unit, the bias control circuit continuously detecting a voltage at an output node of the first switch during a second period, and continuously providing a bias signal to control the first switch so as to adaptively adjust a value of the setting current of the first switch; and a configuration setting terminal coupled to the voltage setting circuit and the bias control circuit so as to control the first period and the second period and a combination of other limitations thereof as recited in claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic  Business Center (EBC) at 866-217-9197 (toll-free).






/HOAI V HO/Primary Examiner, Art Unit 2827